Exhibit 10.47

 

THIRD AMENDMENT TO AMENDED AND RESTATED

THE CHEESECAKE FACTORY INCORPORATED EXECUTIVE SAVINGS PLAN

 

This Third Amendment to the Amended and Restated The Cheesecake Factory
Incorporated Executive Savings Plan (the “Second Amendment”) is effective
June 22, 2012.

 

A.            RECITALS

 

1.              The Cheesecake Factory Incorporated, a Delaware corporation
(“Company”) established an unfunded deferred compensation plan, entitled “The
Cheesecake Factory Executive Savings Plan”, effective October 1, 1999 (the “1999
Plan”), to provide supplemental retirement income benefits for a select group of
management who are considered highly compensated employees, through deferrals of
salary and bonuses, and through discretionary Company contributions. The 1999
Plan was amended by a First Amendment, effective December 1, 2000; a Second
Amendment, effective October 1, 2001; a Third Amendment, effective January 1,
2003; a Fourth Amendment, effective October 1, 2004; and a Fifth Amendment,
effective January 1, 2005.

 

2.              On July 23, 2008, the Company amended and restated the 1999 Plan
so that the provisions of Exhibit A to the Plan would apply only to any elective
deferrals and Company Contribution Amounts contributed and vested on or before
December 31, 2004 (“Plan A”) and that the provisions of Exhibit B to the Plan
would apply only to any elective deferrals and Company Contribution Amounts
contributed or vested on or after January 1, 2005 (“Plan B”). The amended and
restated 1999 Plan, collectively with  Plan A and Plan B, is hereafter referred
to as the “Restated Plan”.

 

3.              On April 1, 2012, The Company further amended the Restated Plan
by a Second Amendment to the Amended and Restated The Cheesecake Factory
Incorporated Executive Savings Plan.

 

4.              The Company now desires to further amend the Restated Plan to
amend Plan A in accordance with Treasury Regulation §1.409A-6(a)(4)(i)(C) to
require compliance with a domestic relations order with respect to payments to
an individual other than the service provider.

 

5.              Unless otherwise defined in this Third Amendment to the
contrary, all capitalized terms herein shall have the meaning given such term in
the Restated Plan.

 

6.              The Restated Plan as amended by this Third Amendment is
hereafter referred to as the “Plan”.

 

B.            AMENDMENT

 

I.                                        Plan A is hereby amended by adding the
following new Section 6.1(e):

 

“(e)                            The Committee may accelerate the date of
distribution of all or any portion of the vested portion of a Participant’s
Account balance to satisfy a domestic relations order if the Committee
determines the order is qualified under ERISA Section 206(d)(3)(B)(i).”

 

Except as herein modified, all other terms and conditions of the Plan shall
remain in full force and effect.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of the date indicated below.

 

 

 

 

The Cheesecake Factory Incorporated

 

 

 

 

 

 

By:

/s/ DAVID OVERTON

 

 

David Overton

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

Date:

June 22, 2012

 

2

--------------------------------------------------------------------------------